UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD Fromto Commission File Number 1-8676 FANSTEEL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-1058780 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 570 Lake Cook Road, Suite 200 Deerfield, Illinois 60015 (Address of principal executive offices and zip code) (847) 689-4900 (Registrant’s Telephone Number, Including Area Code) Indicate by checkmark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes x Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2007 Common Stock, $.01 par value 3,420,000 shares 1 FANSTEEL INC. FORM 10-Q – INDEX March 31, 2007 PART I. FINANCIAL INFORMATION Page No. Item 1 Consolidated Financial Statements Consolidated Statement of Operations (unaudited) – Three months ended March 31, 2007 and three months ended March 31, 2006 3 Consolidated Balance Sheet – March 31, 2007 (unaudited) and December 31, 2006 4-5 Consolidated Statement of Cash Flows (unaudited) – Three months ended March 31, 2007 and three months ended March 31, 2006 6 Notes to Unaudited Consolidated Financial Statements 7-13 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14-24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 25-27 Item 1A Risk Factors 27-29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4 Submission of Matters to a Vote of Security Holders 29 Item 5 Other Information 29 Item 6 Exhibits 29 Signatures 30 Exhibit 31.1 Certifications- Gary L. Tessitore Exhibit 31.2 Certifications- R. Michael McEntee Exhibit 32.1 Certification 2 Index PART I.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Fansteel Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, 2007 Three Months Ended March 31, 2006 Net Sales $ 18,332,796 $ 16,571,640 Cost and Expenses Cost of products sold 15,581,411 14,567,903 Selling, general and administrative 1,557,117 1,572,740 17,138,528 16,140,643 Operating Income 1,194,268 430,997 Other Expense Interest expense (367,989 ) (319,943 ) Other (41,661 ) (5,328 ) (409,650 ) (325,271 ) Income from Continuing Operations Before Income Taxes 784,618 105,726 Income Taxes - - Net Income from Continuing Operations 784,618 105,726 Loss from Discontinued Operations (795,335 ) (821,098 ) Net Loss $ (10,717 ) $ (715,372 ) Weighted Average Number of Common Shares Outstanding 3,420,000 3,420,000 Basic and Diluted Net Income (Loss) per Sharea Continuing operations $ 0.23 $ 0.03 Discontinued operations (0.23 ) (0.24 ) Net income (loss) $ 0.00 $ (0.21 ) a Basic earnings per share and diluted earnings per share are the same. See Notes to Consolidated Financial Statements 3 Index Fansteel Inc. Consolidated Balance Sheet March 31, 2007 (Unaudited) December31, 2006 ASSETS Current assets Cash and cash equivalents $ 17,688 $ 17,672 Accounts receivable, less allowance of $435,000 and $408,000 atMarch 31, 2007 and December 31, 2006, respectively 11,183,718 11,449,317 Inventories Raw material and supplies 1,243,390 1,285,758 Work-in process 7,053,662 7,525,358 Finished goods 566,813 549,687 Total inventories 8,863,865 9,360,803 Prepaid expenses 1,092,408 1,466,475 Total current assets 21,157,679 22,294,267 Property, plant and equipment Land 957,630 957,630 Buildings 4,511,460 4,511,443 Machinery and equipment 7,332,058 7,092,493 12,801,148 12,561,566 Less accumulated depreciation 3,443,224 3,212,147 Net property, plant and equipment 9,357,924 9,349,419 Other assets Deposits 880,450 880,450 Reorganization value in excess of amounts allocable toidentified assets 12,893,734 12,893,734 Property held for sale 1,327,500 1,327,500 Other 301,681 289,796 Total other assets 15,403,365 15,391,480 $ 45,918,968 $ 47,035,166 See Notes to Consolidated Financial StatementsFansteel Inc. 4 Index Fansteel Inc. Consolidated Balance Sheet March 31, 2007 (Unaudited) December31, 2006 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ 8,177,657 $ 8,459,078 Accrued liabilities 6,548,268 6,440,003 Short-term borrowings 13,689,895 13,357,786 Current maturities of long-term debt 1,066,882 1,062,750 Total current liabilities 29,482,702 29,319,617 Long-term debt 4,146,186 4,838,630 Other liabilities Environmental remediation 21,847,716 22,428,823 Non-current pension liability 917,872 917,872 Total other liabilities 22,765,588 23,346,695 Total liabilities 56,394,476 57,504,942 Shareholders' equity (deficit) Common stock, par value $0.01 Authorized 3,600,000 shares, issued and outstanding 3,420,000 34,200 34,200 Capital in excess of par value 296,314 296,314 Accumulated deficit (10,460,876 ) (10,450,159 ) Other comprehensive income Foreign currency translation (1,982 ) (6,967 ) Accumulated other comprehensive income (343,164 ) (343,164 ) Total other comprehensive income (345,146 ) (350,131 ) Total shareholders’ deficit (10,475,508 ) (10,469,776 ) Total liabilities and shareholders' deficit $ 45,918,968 $ 47,035,166 See Notes to Consolidated Financial Statements 5 Index Fansteel Inc. Consolidated Statement of Cash Flows (Unaudited) Three Months Three Months Ended Ended March 31, 2007 March 31, 2006 Cash Flows From Operating Activities: Net loss $ (10,717 ) $ (715,372 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 231,077 243,131 Accretion on long-term debt and other liabilities 53,506 82,561 Loss from discontinued operations 795,335 821,098 Change in assets and liabilities Decrease (increase) in accounts receivable 265,599 (1,484,819 ) Decrease (increase) in inventories 496,938 (572,665 ) Decrease in other assets-current 372,733 215,656 (Decrease) increase in accounts payable and accrued liabilities (624,604 ) 1,057,544 (Decrease) increase in income taxes payable (1,188 ) 1,000 Increase in other assets (11,885 ) (24,097 ) Net cash provided by (used in) operating activities 1,566,794 (375,963 ) Cash Flows From Investing Activities: Capital expenditures (239,582 ) (368,147 ) Net cash used in investing activities (239,582 ) (368,147 ) Cash Flows From Financing Activities: Proceeds from short-term borrowing 332,109 2,829,546 Payments on long-term debt (76,578 ) (70,872 ) Net cash provided by financing activities 255,531 2,758,674 Net Increase in Cash and Cash Equivalents fromContinuing Operations 1,582,743 2,014,564 Cash Flows of Discontinued Operations: Operating cash flows (1,582,727 ) (1,679,208 ) Total Cash Flows of Discontinued Operations (1,582,727 ) (1,679,208 ) Net Increase in Cash and Cash Equivalents 16 335,356 Cash and Cash Equivalents at Beginning of Period 17,672 791,453 Cash and Cash Equivalents at End of Period $ 17,688 $ 1,126,809 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest (net of amounts capitalized) $ 293,447 $ 203,495 Income taxes (refunds) (1,188 ) 1,000 See Notes to Consolidated Financial Statements 6 Index Notes to Unaudited Consolidated Financial Statements Note 1 - Description of Business The consolidated financial statements as of and for the periods ending March 31, 2007 and March 31, 2006 of Fansteel Inc. are unaudited but include all adjustments (consisting only of normal recurring adjustments) that management considers necessary for a fair presentation of such financial statements.These financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.Operating results during the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Fansteel Inc. and its subsidiaries ("Fansteel" or the "Company") are manufacturers of engineered metal components using the sand castings, investment casting and powdered metal processes. Products manufactured are used in a variety of markets including military and commercial aerospace, automotive, energy, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware and general industrial. For financial reporting purposes, the Company classifies its products into the following two business segments: Advanced Structures, which produces aluminum and magnesium sand castings and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments have separate management teams and infrastructures that offer different products and services. The Company also has special purpose subsidiaries included as part of discontinued operations that were established solely for the obligation of remediation of environmental issues at former operations of the Company as part of the Second Amended Joint Reorganization Plan (the "Reorganization Plan") that was effective January 23, 2004 (the "Effective Date") . The consolidated financial statements include the accounts of Fansteel Inc. and its subsidiaries.Inter-company accounts and transactions have been eliminated in consolidation. The Company’s annual Form 10-K includes more detailed information than is required by the Form 10-Q and it should be read in conjunction with the Company’s Form 10-Q. Certain reclassifications have been made to prior periods’ financial statements to conform to the 2007 presentation. Note 2 - Earnings per Share SFAS No. 128, "Earnings per Share", requires a dual presentation of earnings per share, basic and diluted. Basic earnings per share are computed by dividing net income (loss) applicable to common shareholders by the weighted average number of common shares outstanding. Diluted earnings per share reflects the increase in average common shares outstanding that would result from the assumed exercise of outstanding stock options, calculated using the treasury stock method, if dilutive. 7 Index The following table sets forth the computation of basic and diluted loss per share: Three Months Ended Numerator: March 31, 2007 March 31, 2006 Net loss $ (10,717 ) $ (715,372 ) Denominator: Denominator for basic earnings per share -weighted average shares 3,420,000 3,420,000 Effect of dilutive securities: Employee stock options - - Employee restricted stock - - Denominator: Denominator for diluted earnings per share –weighted average shares 3,420,000 3,420,000 Basic loss per share $ 0.00 $ (0.21 ) Diluted loss per share $ 0.00 $ (0.21 ) Note 3 - Discontinued Operations including Certain Environmental Remediation Muskogee Facility The Company prior to the Effective Date (“Predecessor Company”) had been licensed by the Nuclear Regulatory Commission (the “NRC”) to possess and use source material at the Muskogee Facility since 1967.Under the Predecessor Company's NRC permit, it was authorized to process ore concentrates and tin slags in the production of refined tantalum products.Licensable quantities of natural uranium and thorium are present in the slags, ores, concentrates and process residues. The Predecessor Company discontinued its Metal Products business segment in 1989.In 1990, the NRC included the Muskogee Facility in the NRC's Site Decommissioning Management Plan.The Predecessor Company completed a remedial assessment in 1993 to determine what areas of the Muskogee Facility were required to undergo decommissioning. During 2002, the Predecessor Company, with the assistance of its third party environmental consultants, prepared a revised Decommissioning Plan, which was submitted to the NRC on January 15, 2003. The revised Decommissioning Plan assumed offsite disposal of all contaminated residues and soils as well as groundwater treatment and monitoring using current criteria for acceptable decommissioning under NRC regulations. Based on then available information, with assistance from third party environmental consultants, the Predecessor Company estimated the total future costs of the revised Decommissioning Plan based upon current costs of decommissioning activities to be $41.6 million.The estimated decommissioning costs consisted of $20.4 million for excavating, hauling, and offsite disposal of residues and soils, $15.6 million for site plans, maintenance, safety, security and consulting costs, and $5.6 million for groundwater treatment and monitoring. 8 Index During 2003, the Predecessor Company continued to maintain the safety and security of the Muskogee Facility.Pursuant to the Reorganization Plan, the Company negotiated with the NRC to develop acceptable mechanisms for providing financial assurance for the decommissioning of the Muskogee Facility.In December 2003, the NRC approved the issuance of an amended NRC License and related Decommissioning Plan to FMRI.At January 23, 2004, the liability for the environmental remediation was $38.7 million, and the recorded discounted liability using a discount rate of 11.3% as part of fresh-start accounting, was $19.2 million.In 2005, FMRI began removal of the residues under phase 1 of the decommissioning plan, which is expected to remove over 80% of the radioactive contaminated residues. In September 2005 and August 2005, the Company received insurance recoveries from its insurers of which $764,000 and $4,000, respectively, of net insurance recoveries were allocated for a prepayment of the inter-company FMRI $30.6 million note, which in turn was used to reduce its borrowing from the Decommissioning Trust. Phase 1 is behind schedule, but continues in 2007.At March 31, 2007 and December 31, 2006, the gross estimated liability was $29,862,000and $30,971,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $17,570,000 and $18,106,000, respectively. North Chicago Facility In September 2000, the EPA issued a unilateral administrative order under Section 106 of CERCLA requiring the Predecessor Company to investigate and abate releases of hazardous substances from the North Chicago Facility that were contributing to contamination at an adjacent vacant lot (the "Vacant Lot Site").The Predecessor Company completed an engineering evaluation/cost analysis and submitted it to EPA for review in 2003.The proposed remedial actions at the North Chicago Facility were estimated to cost $2.17 million, for which a liability was recorded at January 23, 2004 as part of the bankruptcy reorganization for a newly formed special purpose subsidiary, North Chicago, Inc (“NCI”).On March 7, 2005, NCI sold the real property to the City of North Chicago (the “City”), transferred the proceeds of $1,400,000 received from the City to the EPA and the Company delivered to the EPA an unsecured, non-interest bearing promissory note in the principal amount of $677,232, payable in equal semi-annual payments to be made over a three-year period beginning nine months after issuance. In September 2005, the Company received insurance recoveries from its insurers of which $147,000 of net insurance recoveries were remitted as a prepayment of the note delivered to the EPA.The Company has made the first four payments due under the promissory note to date. At March 31, 2007 and December 31, 2006, the gross estimated liability was $79,000and $192,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $43,000and $147,000, respectively. Lexington Facility The Lexington Facility was constructed in 1954 and ceased operations in 2003. Investigations performed in 1997 as part of a company-wide environmental audit revealed the presence of volatile organic compounds ("VOCs") and PCBs in soils and groundwater in excess of state cleanup levels. The contaminants are believed to have been discharged through a former drainage field. While VOCs were detected at the down gradient boundary of the facility, no VOCs were detected in an unnamed stream that is located down gradient of the facility.To Fansteel's knowledge, the contamination at this site does not pose an imminent threat to health, safety or welfare.In May 2003, the Kentucky Natural Resources and Environmental Protection Cabinet ("KNREPC") requested that the Predecessor Company submit a plan for further characterization of the facility.The Predecessor Company submitted a letter to the KNREPC in September 2003 setting forth a conceptual characterization plan and advising the agency that a detailed Site Characterization Plan will be submitted by FLRI, a special purpose subsidiary, which pursuant to the Reorganization Plan now owns the Lexington facility.An estimated $1.78 million to perform the remedial activities was determined and a liability in that amount was recorded at January 23, 2004.In September 2005, the Company received insurance recoveries from its insurers of which $111,000 of net insurance recoveries were allocated to FLRI as a prepayment of the inter-company FLRI $1.78 million note. FLRI anticipates implementing the Site Characterization Plan in 2007.At March 31, 2007 and December 31, 2006, the gross estimated liability was $1,226,000 and $1,233,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,143,000 and $1,129,000,respectively. 9 Index Actual costs to be incurred in future periods to decommission the above sites may vary, which could result in adjustment to future accruals, from the estimates, due to, among other things, assumptions related to the quantities of soils to be remediated and inherent uncertainties in costs over time of actual disposal. No anticipated insurance recoveries are included in the recorded environmental liabilities. Washington Manufacturing On December 31, 2004, the Company sold substantially all of the assets (including, but not limited to, machinery and equipment, raw material items, work-in-process items, finished goods items, receivables, machinery and equipment contracts, customer contracts and supplier contracts, but excluding real estate, fixtures and certain other assets) of the division of the Company known as "Washington Manufacturing" (the "Washington Division") to Whitesell Corporation (“Whitesell”), a customer of the Washington Division, for consideration consisting of a combination of (i) cash (in the initial amount of approximately $2.0 million, subject to post-closing adjustment) and (ii) the assumption by Whitesell of certain liabilities of the Washington Division (in the initial amount of approximately $1.0 million, determined in accordance with U.S. generally accepted accounting principles consistently applied, subject to post-closing adjustment) (collectively, the “Washington Sale”). Whitesell had been leasing the buildings until it vacated in December 2006. The Company is actively trying to sell the property.In December 2006 the value of the property was reduced by $738,000 to reflect current market value. On April 23, 2007, the Company received a deposit in escrow for the purchase of the Washington facility at the current book value.The buyer has 60 days for due diligence before buying that property on an as is, where is basis. Results of Discontinued Operations The operations described above are classified as discontinued operations for all periods presented. Discontinued operations reported losses of $795,000 and $821,000 for the three months ended March 31, 2007 and March 31, 2006, respectively.The losses for both periods relate primarily to the accretion of discounted environmental liabilities from the Company’s special purpose subsidiaries and the pension note for the terminated pension plan. Note 4 - Other Environmental Remediation Wellman Dynamics Corporation ("Wellman"), a subsidiary of Fansteel Inc., entered into an Administrative Order on Consent with the EPA to perform a RCRA Facility Investigation ("RFI") for the purpose of determining the extent of releases of hazardous wastes and/or hazardous constituents, and, if appropriate, a Corrective Measures Study ("CMS") to evaluate possible corrective action measures that may be necessary at the Iowa Facility owned and operated by Wellman.At January 23, 2004, Wellman had estimated that the cost for conducting the RFI/CMS would be $2,147,000 from 2005 to 2009.At March 31, 2007 and December 31, 2006 the gross estimated liability was $2,053,000 and $2,057,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,950,000 and $1,934,000, respectively. 10 Index Wellman is permitted to operate a sanitary landfill for the disposal of its foundry sand.It is anticipated that, based upon recent projections by third-party consultants, Wellman is likely to be required to close the landfill at the earliest in 2028 at a future cost approximating $1,166,000. The recorded discounted liability, using a discount rate of 11.3%, at March 31, 2007 and December 31, 2006 was $567,000 and $551,000, respectively. In October 2000, Wellman provided the Iowa Department of Health (the "IDPH") with a "Historical Site Assessment" that identified uranium and thorium concentrations at the site.The IDPH required Wellman to perform a Risk Assessment ("RA") to determine whether the thorium-containing materials are a threat to human health or the environment.Wellman is awaiting the final report, but to its knowledge, the existing data forming the basis for the RA indicates that there is no imminent threat to health, safety or the environment.Wellman anticipates that the IDPH will allow it to address the thorium issue when it closes the sanitary landfill.However, there is a risk that the IDPH will require Wellman to remove or remediate the thorium prior to that time.The current estimated cost to remediate the thorium is $1,075,000. The recorded discounted liability, using a discount rate of 11.3%, at March 31, 2007 and December 31, 2006 was $532,000and $518,000, respectively. The liabilities were recorded for estimated environmental investigatory and remediation costs based upon an evaluation of currently available facts, including the results of environmental studies and testing conducted for all Predecessor Company-owned sites in 1997 and since, and considering existing technology, presently enacted laws and regulations and prior experience in remediation of contaminated sites. Actual costs to be incurred in future periods at identified sites may vary from the estimates, given the inherent uncertainties in evaluating environmental exposures. Future information and developments will require the Company to continually reassess the expected impact of these environmental matters.These liabilities could be reduced by potential net insurance recoveries that the Company is seeking from its insurers, but there is no assurance any additional net recoveries will be received.No anticipated insurance recoveries are included in the recorded environmental liabilities. Note 5 - Debt In order to increase the Company’s liquidity and ability to meet operational and strategic needs, Fansteel Inc. and its wholly-owned subsidiary, Wellman Dynamics Corporation, as borrowers, entered into a Loan and Security Agreement with Fifth Third Bank (Chicago), as lender, on July 15, 2005 with an original principal amount of $15,000,000. As the Company’s businesses have grown, so have the Company’s needs for funding working capital, capital expenditures and other requirements. With the corresponding increase in it’s borrowing base, consisting of accounts receivable, inventories and machinery and equipment, the Company sought to increase its revolving line of credit above the $15 million level. Accordingly, this loan agreement with Fifth Third Bank was amended on December 4, 2006. Under this amended loan facility, subject to certain borrowing conditions, the Company may incur revolving loans, credit card charges and letter of credit issuances in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment.Revolving loans include $1.5 million for borrowing under credit cards issued by the Lender, not subject to the borrowing base. The term was extended with revolving loans due and payable in full on January 5, 2009. As borrowers under this Loan and Security Agreement, the Company is required to meet certain covenants, including those that require minimum EBITDA levels, limit leverage and establish debt service requirements.The interest rate on the line is at prime and there is a .25% unused line fee.Substantially all of the assets of the borrowers are pledged as security for this financing.At March 31, 2007 the Company had letters of credit of $770,000 for casualty insurance collateral and environmental assurance with an interest rate of 1.5%. The Company’s credit availability was $887,000 at March 31, 2007. Borrowing under the revolving line of credit is included as short-term borrowings. 11 Index Note 6 - Income Taxes Deferred income taxes reflect the tax effect of temporary differences between carrying amounts of assets and liabilities for financial reporting purposes and the amounts for income tax purposes. Valuation allowances are established in accordance with provisions of FASB Statement No. 109 “Accounting for Income Taxes”.The valuation allowances are attributable to federal and state deferred tax assets. At March 31, 2007 and December 31, 2006, the Company had potential federal and state income tax benefits from net operating loss carry-forwards of $22.1 million, respectively, which expire in various years through 2023. Valuation allowances have been recorded for the full amount of all net operating loss carry-forwards as the net operating loss carry-forwards are not anticipated to be realized before expiration. Note 7 - Business Segments The Company is a manufacturer of engineered metal components used in a variety of markets including military and commercial aerospace automotive, energy, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware and general industrial. For financial reporting purposes, the Company classifies its products into the following two business segments: Advanced Structures, which produces aluminum and magnesium sand castings and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments offer different products and services and have separate management teams and infrastructures. Financial information concerning the Company's segments is as follows: Net Sales: Three Months Ended March31,2007 Three Months Ended March31,2006 Advanced Structures $ 10,941,717 $ 9,996,038 Industrial Metal Components 7,391,079 6,575,602 Total Net Sales $ 18,332,796 $ 16,571,640 Operating Income (Loss): Advanced Structures $ 846,354 $ 1,278,163 Industrial Metal Components 347,914 (847,166 ) Total Operating Income $ 1,194,268 $ 430,997 12 Index Intersegment sales are accounted for at prices equivalent to the competitive market prices for similar products. The identifiable assets by business segment, for the periods indicated, are set forth below: Identifiable assets: March31, 2007 December31, 2006 Advanced Structures $ 17,909,549 $ 18,581,014 Industrial Metal Components 10,203,462 10,562,719 Corporate 15,305,263 14,853,488 Discontinued 2,500,694 3,037,945 Total Assets $ 45,918,968 $ 47,035,166 Depreciation and capital expenditures by business segment, for the periods indicated, are set forth below: Depreciation and amortization: Three Months Ended March31,2007 Three Months Ended March31,2006 Advanced Structures $ 112,633 $ 98,680 Industrial Metal Components 113,880 141,432 Corporate 4,564 3,019 Discontinued - 7,860 Total depreciation and amortization $ 231,077 $ 250,991 Capital expenditures: Advanced Structures $ 130,031 $ 333,074 Industrial Metal Components 109,551 33,192 Corporate - 1,881 Total capital expenditures $ 239,582 $ 368,147 13 Index ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes thereto that are included in this Form 10-Q.Certain statements made in this section or elsewhere in this report contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are subject to certain risks, uncertainties and assumptions, which could cause actual results to differ materially from those projected.From time to time, information provided by the Company or statements made by its employees may contain other forward-looking statements.Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: general economic conditions, including inflation, interest rate fluctuations, trade restrictions and general debt levels; competitive factors, including price pressures, technological development and products offered by competitors; inventory risks due to changes in market demand or business strategies; and changes in effective tax rates.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Results of Operations Three Months Ended March 31, 2007 As Compared To Three Months Ended March 31, 2006 Net Sales The following table sets forth the combined net sales of the Company included in the consolidated statement of operations: Three Months Ended March31,2007 Three Months Ended March31,2006 Advanced Structures $ 10,941,717 $ 9,996,038 Industrial Metal Components 7,391,079 6,575,602 $ 18,332,796 $ 16,571,640 The Company’s consolidated net sales for the three months ended March 31, 2007 increased $1.8 million, or 10.6%, compared to the three months ended March 31, 2006. Advanced Structure net sales for the three months ended March 31, 2007 increased by $946,000, or 9.5%, compared to the three months ended March 31, 2006.This improvement is attributed to strong demand from helicopter customers, other military flight parts and tooling on new programs.This increased demand offset the loss of a missile components contract that had $1.4 million of sales in the first quarter 2006. Industrial Metal Components' net sales for the three months ended March 31, 2007 increased $815,000, or 12.4%, compared with the three months ended March 31, 2006.Net sales of investment castings increased by $804,000, or 23.7%,due primarily to new diesel engine programs for trucks and buses. Net sales of powdered metal components were flat compared to the first three months of 2006 as increased demand for hardware components offset declines in automotive and lawn & garden products. Automotive customers, with 32% of the powdered metal components sales in the first quarter 2007, remain the largest product line for powdered metal components.Included in sales are surcharges for increased metal costs in the first quarter 2007 of $1.1 million, which were $536,000 higher than the first quarter 2006 due to mix and significant increases in brass, bronze and stainless steel prices. 14 Index Cost of Products Sold The following table sets forth the combined cost of products sold of the Company included in the consolidated statement of operations: Three Months Ended March31,2007 % Of Net Sales Three Months Ended March31,2006 % Of Net Sales Advanced Structures $ 9,346,865 85.4% $ 7,972,026 79.8% Industrial Metal Components 6,234,546 84.4% 6,595,877 100.3% $ 15,581,411 85.0% $ 14,567,903 87.9% Cost of products sold of $15.6 million for the three months ended March 31, 2007 increased by $1.0 million compared to $14.6 million for the three months ended March 31, 2006, due to largely to the increase in sales volume. In the Advanced Structures segment cost of products sold of $9.3 million for the three months ended March 31, 2007 increased $1.3 million compared with cost of products sold of $8.0 million for the three months ended March 31, 2006, due to higher volume and an increase in scrap and rework as the product mix is technically more demanding. As a percent of net sales, cost of products increased by 5.6 points in the first three months of 2007 compared with the first three months of 2006, due primarily to negative manufacturing variances related to scrap and rework. The Industrial Metal Components’ cost of products sold were $6.2 million for the three months ended March 31, 2007 compared to cost of products sold of $6.6 million for the three months ended March 31, 2006.As a percent of net sales, cost of products were 84.4% for the first three months of 2007 compared with 100.3% for the first three months of 2006. Results in 2006 included unusual charges of $699,000 at the investment casting operation for expedited freight, inspection costs and scrap related to the start-up of new customer parts.Volume and cost reduction efforts provided the balance of the improvement in cost of sales. Selling, General and Administrative Expense The following table sets forth the combined selling, general and administrative expenses of the Company included in the consolidated statement of operations: Three Months Ended March31,2007 % Of Net Sales Three Months Ended March31,2006 % Of Net Sales Advanced Structures $ 748,498 6.8% $ 745,849 7.5% Industrial Metal Components 808,619 10.9% 826,891 12.6% $ 1,557,117 8.5% $ 1,572,740 9.5% 15 Index Selling, general and administrative expenses for the first three months of 2007 were $1,557,000, a decrease of $16,000 over the first three months of 2006 expenses of $1,573,000. As a percent of sales, selling, general and administrative expenses improved to 8.5% in the first three months of 2007 compared with 9.5% for the first three months of 2006. In the Advanced Structures segment, selling, general and administrative expenses for the three months ended March 31, 2007 were flat compared with the three months ended March 31, 2006. As a percent of sales, selling, general and administrative expenses improved to 6.8% in the first three months of 2007 compared to 7.5% in the first three months of 2006 due to higher volume. Selling, general and administrative expenses for Industrial Metal Components segment for thethree months ended March 31, 2007 decreased $18,000 compared with the three months ended March 31, 2006, as 2006 included $28,000 in charges for bad debts.As a percent of sales, selling, general and administrative expenses improved to 10.9% compared with 12.6%, as the relationship of cost reductions was favorable to the volume increase. Operating Income (Loss) The following table sets forth the combined operating income (loss) of the Company included in the consolidated statement of operations: Three Months Ended March31,2007 % Of Net Sales Three Months Ended March31,2006 % Of Net Sales Advanced Structures $ 846,354 7.7% $ 1,278,163 12.8% Industrial Metal Components 347,914 4.7% (847,166 ) (12.9%) $ 1,194,268 6.5% $ 430,997 2.6% Operating income for the three months ended March 31, 2007 increased $763,000 compared to the three months ended March 31, 2006. Results in 2006 included unusual charges of $699,000 in the Industrial Metal Components segment at the investment casting operation for expedited freight, inspection costs and scrap related to the start-up of new customer parts. Advanced Structures operating income of $846,000for the three months ended March 31, 2007 decreased from operating income of $1,278,000 for the three months ended March 31, 2006. This decline is due to higher negative manufacturing variances related primarily to scrap and rework. Industrial Metal Components had operating income of $348,000 for the three months ended March 31, 2007 compared to operating loss of $847,000 for the three months ended March 31, 2006.The primary reason for this improvement were no unusual charges at the investment casting operation related to the start-up of new customer parts.Volume and cost reductions were also key positive factors in the improved operating income from a loss last year. 16 Index Other Expenses The following table sets forth the combined other expenses of the Company included in the consolidated statement of operations: Three Months Ended March31,2007 Three Months Ended March31,2006 Interest expense $ (367,989 ) $ (319,943 ) Other (41,661 ) (5,328 ) $ (409,650 ) $ (325,271 ) Other expenses increased $84,000 for the three months ended March 31, 2007 compared to the three months ended March 31, 2006 due to increased borrowings from the revolving loan and negative foreign currency translation related to the peso. Discontinued Operations Discontinued operations reported a loss of $795,000 for the three months ended March 31, 2007 and a loss of $821,000 for the three months ended March 31, 2006. The losses for both periods relate primarily to the accretion of discounted environmental liabilities from the Company’s special purpose subsidiaries and the note payable to the Pension Benefit Guarantee Corporation. Income taxes No income tax provision or benefit has been recognized for any periods presented as valuation allowances have been recorded for all net operating loss benefits and net deferred tax assets. Net Income (Loss) The Company had net losses of $11,000 and $715,000 for the three months ended March 31, 2007 and March 31, 2006, respectively. Liquidity and Capital Resources The Company had cash of $18,000 on March 31, 2007 and December 31, 2006, respectively. For the three months ended March 31, 2007, cash from continuing operations increased $1,583,000, due largely to improvements in working capital.Excluding borrowings, continuing operations have provided $1,327,000 in the first three months of 2007. Cash flows from discontinued operations used $1,583,000 for the three months ended March 31, 2007, primarily for funding the on-going environmental remediation at the Muskogee, Oklahoma property. For the three months ended March 31, 2006, cash from continuing operations increased $2,015,000, due largely to the $2,830,000 in borrowings from the revolving line of credit with Fifth Third. Excluding borrowings, continuing operations used $744,000 in the first three months of 2006. Cash flows from discontinued operations used $1,679,000 for the three months ended March 31, 2006, primarily for funding the on-going environmental remediation at the Muskogee, Oklahoma property. 17 Index Operating Activities For the three months ended March 31, 2007, operating activities provided $1,567,000 in cash. Accounts receivable decreased by $266,000,despite higher sales, due to strong collections. Days outstanding were 56 days, a decrease of 8 days in the quarter. Inventories decreased by $497,000as customers took releases in January that had been held at year-end 2006.Accounts payable and accrued liabilities decreased by $625,000 due to the timing of payments to trade vendors. During the three months ended March 31, 2006, operating activities used $376,000 in cash due primarily to increases in accounts receivable and inventory, partially offset by increases in accounts payable and accrued liabilities. Investing Activities For the three months ended March 31, 2007, investing activities consumed $240,000 for capital expenditures in both business segments. For the three months ended March 31, 2006, investing activities consumed $368,000 for capital expenditures, primarily in the Advanced Structures business segment. In both periods, the majority of capital expenditures were for replacement equipment. Financing Activities Financing activities provided $256,000 for the three months ended March 31, 2007, compared with $2,759,000 provided for the three months ended March 31, 2006. For the first three months of 2007, short-term borrowings from the revolving line of credit with Fifth Third Bank were $332,000, compared with $2,830,000 borrowed in the first three months of 2006. These borrowings for both periods were needed for funding operations, capital expenditures and environmental remediation of discontinued operations. Payments of long-term debt in the first three months of 2007 were $76,000 for loans from various economic agencies in Pennsylvania, compared with $71,000 in the first three months of 2006. In order to increase the Company’s liquidity and ability to meet operational and strategic needs, Fansteel Inc. and its wholly-owned subsidiary, Wellman Dynamics Corporation, as borrowers, entered into a Loan and Security Agreement with Fifth Third Bank (Chicago), as lender, on July 15, 2005 with an original principal amount of $15,000,000. As the Company’s businesses have grown, so have the Company’s needs for funding working capital, capital expenditures and other requirements. With the corresponding increase in its borrowing base, consisting of accounts receivable, inventories and machinery and equipment, the Company sought to increase its revolving line of credit above the $15 million level. Accordingly, this loan agreement with Fifth Third Bank was amended on December 4, 2006. Under this amended loan facility, subject to certain borrowing conditions, the Company may incur revolving loans, credit card charges and letter of credit issuances in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment.Revolving loans include $1.5 million for borrowing under credit cards issued by the Lender, not subject to the borrowing base. The term was extended with revolving loans due and payable in full on January 5, 2009. As borrowers under this Loan and Security Agreement, the Company is required to meet certain covenants, including those that require minimum EBITDA levels, limit leverage and establish debt service requirements.The interest rate on the line is at prime and there is a .25% unused line fee.Substantially all of the assets of the borrowers are pledged as security for this financing.At March 31, 2007 the Company had letters of credit of $770,000 for casualty insurance collateral and environmental assurance with an interest rate of 1.5%. The Company’s credit availability was $887,000at March 31, 2007. Borrowing under the revolving line of credit is included as short-term borrowings. 18 Index The Company's high level of debt could have important consequences, including, among others, the following: - the inability of the Company's current cash generation level to support future interest and principal payments on the Company's existing indebtedness; - inadequate cash for other purposes, such as capital expenditures and the Company's other business activities, since the Company may need to use all or most of the operating cash flow to pay principal and interest on its outstanding debt; - making it more difficult for the Company to satisfy its contractual obligations; - increasing the Company's vulnerability to general adverse economic and industry conditions; - limiting the Company's ability to fund future working capital, capital expenditures or other general corporate requirements; - placing the Company at a competitive disadvantage compared to the Company's competitors that have less debt relative to their operating scale; - limiting the Company's flexibility in planning for, or reacting to, changes in the Company's business and its industry; and - limiting, along with the financial and other restrictive covenants in the Company's indebtedness, among other things, the Company's ability to borrow additional funds, make acquisitions, dispose of assets or pay cash dividends. In the longer term, the Company's ability to pay debt service and other contractual obligations will depend on improving the Company's future performance and cash flow generation, which in turn will be affected by prevailing economic and industry conditions and financial, business and other factors, many of which are beyond the Company's control.If the Company has difficulty providing for debt service or other contractual obligations in the future, the Company may be forced to take actions such as reducing or delaying capital expenditures, reducing costs, selling assets, refinancing or reorganizing its debt or other obligations and seeking additional equity capital, or any combination of the above.The Company may not be able to take any of these actions on satisfactory terms, or at all. The current loan facility provides for certain financial and other covenants including affirmative and negative covenants with respect to, among others, accounts receivable, inventory, equipment and real property, insurance, indebtedness or guarantees, liens or other encumbrances, declaration or payment of dividends, sales of capital stock, assets or indebtedness, mergers, liquidations or dissolutions, loans, investments, minimum EBITDA, changes in business, limitation of restrictions affecting subsidiaries of the Company, restrictions on activities of certain special purpose subsidiaries of the Company, maintenance of existence, payment of taxes and compliance with laws.Payment on the debt outstanding under the facility may be accelerated following certain events of default including, among others, failure to make payments when due, noncompliance with covenants, breaches of representations and warranties, dissolution or insolvency, commencement of bankruptcy or insolvency proceedings, rendering of judgment against Fansteel Inc., Wellman or certain specified obligors in excess of $100,000 in any one case or in excess of $250,000 in the aggregate, certain types of non-compliance by banks at which deposit accounts of Fansteel Inc. or Wellman are maintained or by financial institutions in possession of investment property of Fansteel Inc. or Wellman, uncured defaults under specified agreements or notes with entities other than Fifth Third Bank, the unenforceability, or a party challenging the enforceability, of a material provision of the revolving loan facility with respect to Fansteel Inc. or Wellman, the occurrence of certain specified events relating to the Employee Retirement Income Security Act of 1974 which results in a material adverse effect on the assets, business or prospects of Fansteel Inc. and Wellman taken as a whole, certain specified criminal indictments or threatened criminal indictments or the commencement of certain specified criminal or civil proceedings against Fansteel Inc. or Wellman, certain specified changes of control of the Company,and the occurrence of a material adverse change in the business or assets of Fansteel Inc., Wellman and certain specified obligors taken as a whole.The Company may have difficulty satisfying the covenants in the revolving loan facility and could default on the facility, which, if not cured (if there is an applicable cure period) or waived, could have a material adverse effect on the Company. 19 Index The Company's liquidity, including its ability to meet its ongoing operational obligations, is dependent upon, among other things, the Company's ability to (i) maintain adequate cash on hand, (ii) generate positive cash flow from operations, (iii) comply with the revolving loan facility, and (iv) achieve profitability. Critical Accounting Policies The Company's discussion and analysis of financial conditions and results of operations is based upon its consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.The Company bases its estimates on historical experience and assumptions that it believes to be reasonable under the circumstances.Actual results could differ from those estimates.The Company believes the accounting policies described below are the policies that most frequently require estimates and judgments and are therefore critical to the understanding of its results of operations. Trade accounts receivable are classified as current assets and are reported net of allowances for doubtful accounts.The Company records such allowances based on a number of factors, including historical trends and specific customer liquidity. In accordance with Statement of Position 96-1, there are no future recoveries included as net amounts in the environmental liabilities or any insurance receivables included on the balance sheet. Insurance recoveries are not recorded until a settlement is received. Excess reorganization value, initially determined as of the Effective Date, represents the excess of the Company's enterprise value over the aggregate fair value of the Company's tangible and identifiable intangible assets and liabilities at the balance sheet date.Excess reorganization value is not amortized, however, it is evaluated at a minimum annually or when events or changes occur that suggest impairment in carrying value. 20 Index The Company periodically re-evaluates carrying values and estimated useful lives of long-lived assets to determine if adjustments are warranted.The Company uses estimates of undiscounted cash flows from long-lived assets to determine whether the book value of such assets is recoverable over the assets' remaining useful lives. The Company recognizes sales when the risks and rewards of ownership have transferred to the customer, which is generally considered to have occurred as products are shipped.Revenue is recognized from sales of tooling, patterns and dies upon customer acceptance. Statement of Position No. 96-1, Environmental Remediation Liabilities, provides authoritative guidance on the recognition, measurement, display and disclosure of environmental remediation liabilities. The Company is involved in numerous remediation actions to clean up hazardous wastes as required by federal and state laws. Environmental liabilities are estimated with the assistance of third-party environmental advisors and governmental agencies based upon an evaluation of currently available facts, including the results of environmental studies and testing, and considering existing technology, presently enacted laws and regulations, and prior experience in remediation of contaminated sites.Future information and developments require the Company to continually reassess the expected impact of these environmental matters. Environmental remediation is recorded as a discounted liability in accordance with the principles of fresh start accounting, which was adopted with the confirmation of the Plan of Reorganization as of January 23, 2004 when the Company emerged from bankruptcy. The expected timing of estimated cash payments at that time were used to determine the discounted value of those payments.Accretion of the discount is recorded each period. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments – An Amendment of FASB Statements No. 133 and 140 and is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.SFAS No. 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interest that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.The Company was required to adopt SFAS No. 155 beginning January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets – An Amendment of FASB Statement No. 140 and is effective for fiscal years beginning after September 15, 2006. SFAS No. 156 requires recognition of a servicing asset or servicing liability each time an obligation to service a measurement at fair value of all separately recognized servicing assets and servicing liabilities, permits the use of either the amortization method or the fair value measurement method for each class of separately recognized servicing assets and servicing liabilities, permits a one-time reclassification of available-for-sale securities to trading securities at initial adoption, and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. The Company was required to adopt SFAS No. 156 effective January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. 21 Index In June 2006, the FASB issued Financial Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 and is effective for fiscal years beginning after December 15, 2006. FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. FIN No. 48 outlines a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 also provides guidance on recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company was required to adopt FIN No. 48 effective January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. In September 2006, the FASB issued SFAS NO. 157, Fair Value Measurements and is effective for fiscal years beginning after November 15, 2007. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attributed. Accordingly, FAS No. 157 does not require any new fair value measurements.The Company is required to adopt SFAS No. 157 effective January 1, 2008, but does not expect it to have a material impact on its consolidated results of operations and financial condition. In September 2006, the FASB also issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an Amendment of FASB Statements No. 87, 88, 106, and 132(R) and is effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006, and for employers without publicly traded equity securities as of the end of the fiscal year ending after June 15, 2007. SFAS No. 158 requires an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. SFAS No. 158 also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The Company adopted SFAS No. 158 effective December 31, 2006. The non-cash effect of the adoption resulted in an increase in total liabilities of $343,000 and a reduction in total shareholders’ equity of $343,000, net of tax.The adoption of SFAS 158 did not affect our results of operations. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on how effects of carryovers or reversals of prior year misstatements should be considered in quantifying a current year misstatements. The guidance is applicable for 2006.The effect of adopting SAB 108 did not have a material impact on consolidated results of operation or financial condition. 22 Index In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard permits companies to make a one-time election to carry eligible types of financial assets and liabilities at fair value (“FV”), even if FV measurement is not required under generally accepted accounting principles. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007, and early adoption is permitted. The Company does not plan on early adoption of SFAS No. 159 and is in the process of determining its impact on the Company’s financial position and results of operations. Inflation Inflationary factors such as increases in the costs of raw materials, labor, and overhead affect the Company's operating profits.Significant portions of raw materials consumed by the Company are various steel alloys.Price increases were experienced beginning in 2004 and these price increases have continued into 2007.To offset these price increases, the Company began adding material surcharges in March 2004 and in 2007 the Company continues to add material surcharges.Material surcharges are a pass through of costs and do not include normal mark-up.For the three months ended March 31, 2007, material surcharges accounted for 6.0% of net sales.Surcharges were 96% higher in the first quarter 2007 compared to the first quarter 2006. Off-Balance Sheet Arrangements The Company is not party to off-balance sheet arrangements other than normal operating leases for any period presented. Contractual Obligations The following table summarizes payments due by year for the contractual obligations at March 31, 2007: (In thousands) Total 2007 2008 2009 2010 2011 After 2012 PBGC Note $ 7,250 $ 0 $ 750 $ 750 $ 1,150 $ 1,150 $ 3,450 PA economic agencies notes 387 230 143 14 - - - Operating leases 724 185 170 101 71 197 - Revolving line 13,690 - - 13,690 - - - Letters of credit 770 - 770 - Environmental liabilities 35,505 490 2,634 2,372 2,586 1,836 25,587 Total $ 58,326 $ 905 $ 4,467 $ 16,927 $ 3,807 $ 3,183 $ 29,037 The above table excludes discounts of the long-term debt and environmental liabilities as well as any related interest. The payments for environmental liabilities are based on estimated timing of remediation activities and not mandatory payment schedules.A minimum annual funding of $1.4 million is required for environmental liabilities related to FMRI through 2008 with an increase to $1,682,000 in 2009. 23 Index The revolving line of credit has a renewal date of January 5, 2009.The revolving line of credit requires immediate repayment from cash receipts.Borrowings can be made as needed, based on availability.The availability at March 31, 2007 was $887,000, compared with $1,360,000 at December 31, 2006. ITEM
